Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (“Agreement”), executed as a Deed, is made and entered
into as of April 23, 2014, by and among Mallinckrodt plc, an Irish public
limited company (the “Company”) and Paulson & Co. Inc. on behalf of itself and
of all funds and accounts managed by Paulson & Co. Inc. or any of its
affiliates, each of which shall be deemed to be a party and signatory hereto
(each a “Shareholder” and collectively the “Shareholders”).

WITNESSETH:

WHEREAS, on April 5, 2014, the Company, Quincy Merger Sub, Inc. and Questcor
Pharmaceuticals, Inc. (“Questcor”) entered into an Agreement and Plan of Merger
(as it may be modified, amended, supplemented or waived, the “Merger
Agreement”);

WHEREAS, on June 28, 2013, the Company and Computershare Trust Company, N.A., as
rights agent (the “Rights Agent”), entered into the Rights Agreement (the
“Rights Agreement”);

WHEREAS, concurrently with the execution of this Agreement, the Company and the
Rights Agent are amending the Rights Agreement by entering into an Amendment to
the Rights Agreement (the “Rights Agreement Amendment”) in the form attached as
Exhibit A hereto;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements of the parties contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE 1

VOTING

 

1.1 Voting for the Transactions Contemplated by the Merger Agreement. Each
Shareholder irrevocably and unconditionally covenants, undertakes and agrees
that (a) provided there has not been a Parent Change of Recommendation (as
defined in the Merger Agreement), it shall vote or cause to be voted all of the
ordinary shares, par value $0.20 per share, of the Company (“Ordinary Shares”)
Beneficially Owned (as defined in the Rights Agreement) by such Shareholder in
favor of each matter that is related to the approval of the Merger Agreement,
the Merger and/or the authorization or issuance of Ordinary Shares in connection
with the Merger submitted for a vote of the Company’s shareholders at the Parent
Special Meeting (as defined in the Merger Agreement) (including a proposal to
approve the issuance of Ordinary Shares in connection with the Merger (as
defined the Merger Agreement)), and (b) provided there has not been a Company
Change of Recommendation (as defined in the Merger Agreement), it shall vote or
cause to be voted all of the shares of common stock, no par value, of Questcor
(“Questcor Common Stock”) Beneficially Owned by such Shareholder in favor of
each matter that is related to the approval of the Merger Agreement and/or the
Merger submitted for a vote of Questcor’s shareholders at the Company Special
Meeting (as defined in the Merger Agreement) (including a proposal to approve
and adopt the Merger Agreement).



--------------------------------------------------------------------------------

1.2 Voting for All Other Matters. Each Shareholder covenants and agrees that,
except with respect to the matters described above in Section 1.1, with respect
to each matter submitted for a vote of the Company’s shareholders, (a) at any
time when the Shareholders collectively Beneficially Own less than ten percent
(10%) of Ordinary Shares then outstanding, such Shareholder shall be entitled to
vote such shares in its sole discretion and (b) at any time when the
Shareholders collectively Beneficially Own ten percent (10%) or more of Ordinary
Shares then outstanding (the number of such shares in excess of 9.9999% of
Ordinary Shares then outstanding, the “Excess Shares”), the Shareholders shall
vote all Excess Shares in the manner recommended by a majority of the Board of
Directors of the Company on such matter.

 

1.3 Voting Undertakings. Each Shareholder shall execute any customary forms of
proxy in respect of all Ordinary Shares and Questcor Common Stock (as
applicable) Beneficially Owned by such Shareholder reasonably required by the
Company and/or Questcor, as applicable, validly appointing the Chairman of any
shareholder meeting of the Company or Questcor, as applicable, or any person
nominated by the Company to attend and vote at any shareholder meeting of the
Company or Questcor, as applicable, to the extent provided by and in accordance
with Section 1.1 and 1.2 above, and shall ensure that any such executed forms of
proxy are received by the Company or Questcor, as applicable, not later than 48
hours prior to the time of the applicable meeting. None of the Shareholders
shall revoke the terms of any proxy submitted in accordance with this
Section 1.3, either in writing or by attendance at any shareholder meeting or
otherwise.

 

1.4 Power of Attorney.

 

  (i) In order to secure the performance of its voting obligations contained in
this Agreement, each Shareholder irrevocably appoints severally each of the
Company and any director or secretary of the Company from time to time and/or
any director to be its attorney in its name and on its behalf to:

 

  (A) execute a form or forms of proxy to be issued by the Company or Questcor
in respect of the resolutions to be proposed at any shareholder meeting in
respect of the matters covered by Section 1.1 and 1.2 above; and/or

 

  (B) execute such other documents and do such other acts and things (if any) as
may be necessary for or incidental to the performance of such Shareholder’s
obligations contained herein (or, as the case may be, to require the registered
holder or holders of Ordinary Shares and/or shares of Questcor Common Stock (as
applicable) Beneficially Owned by such Shareholder to comply with the
Shareholder’s obligations hereunder).

 

  (ii) The power of attorney granted under this Section 1.4 shall at any time
take effect as if it had individually named the persons who are at that time
directors of the Company or otherwise could act as proxy for the applicable
Shareholders at any meeting of shareholders of the Company or Questcor (as
applicable).

 

-2-



--------------------------------------------------------------------------------

  (iii) Any action authorized under this power of attorney may be taken by any
attorney acting alone.

 

  (iv) Each Shareholder irrevocably undertakes to ratify any such act committed
in exercise of this power, if called on to do so.

ARTICLE 2

COVENANTS

 

2.1 Covenants of the Shareholders with Respect to Beneficial Ownership of
Ordinary Shares. Each Shareholder covenants, undertakes and agrees that it shall
not, in any manner, directly or indirectly, alone or in concert with others, at
any time during the term of this Agreement be or become an Acquiring Person (as
defined in the Rights Agreement (as amended by the Rights Agreement Amendment),
and it being agreed further that this covenant shall continue to apply as a
limitation on Beneficial Ownership of Ordinary Shares by the Shareholders
notwithstanding any expiration of the Rights Agreement that may occur during the
term of this Agreement, fully as if the definition of Acquiring Person and
related provisions of the Rights Agreement (including the Rights Agreement
Amendment) were set forth herein and a part of this Agreement, mutatis mutandis,
specifically agreed to by the Shareholders).

 

2.2 Covenants of the Shareholders with Respect to the Company. Each Shareholder
covenants, undertakes and agrees that it shall not, in any manner, directly or
indirectly, alone or in concert with others, at any time during the term of this
Agreement take or omit to take any action that would result in it being required
to file a Schedule 13D (or any successor or comparable report) under the
Exchange Act with respect to Ordinary Shares. Without limiting the generality of
the foregoing, each Shareholder covenants, undertakes and agrees that it shall
not, and shall cause each of its Affiliates (as defined in the Rights Agreement)
and each of its and their respective directors, officers, partners, members and
agents (acting in such capacity) (collectively, “Representatives”) not to, in
any manner, directly or indirectly, alone or in concert with others:

 

  (i) form, join, encourage, influence, advise or in any way participate in a
“partnership, limited partnership, syndicate or other group” (within the meaning
of Section 13(d)(3) of the United States Securities Exchange Act of 1934 (the
“Exchange Act”)) with respect to any securities of the Company or otherwise in
any manner agree, attempt, seek or propose to deposit any securities of the
Company or any securities convertible or exchangeable into or exercisable for
any such securities in any voting trust or similar arrangement, or subject any
securities of the Company to any arrangement or agreement with respect to the
voting thereof;

 

  (ii)

make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the

 

-3-



--------------------------------------------------------------------------------

  United States Securities and Exchange Commission (“SEC”)) or consents to vote,
or seek to advise, encourage or influence any person with respect to the voting
of any securities of the Company for the election of individuals to the
Company’s board of directors (the “Board”) or to approve shareholder proposals,
or become a “participant” in any contested “solicitation” for the election of
directors with respect to the Company (as such terms are defined or used under
the Exchange Act), other than a “solicitation” or acting as a “participant” in
support of all of the nominees to the Board designated by the Company and
recommended by the existing Board;

 

  (iii) make or be the proponent of any shareholder proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise);

 

  (iv) (A) call or seek to call or requisition any meeting of the Company’s
shareholders, including by written consent, (B) propose or seek to propose any
matter for consideration or approval at any meeting of the Company’s
shareholders, (C) seek representation on the Board, (D) seek the removal of any
member of the Board, (E) solicit consents from shareholders of the Company,
(F) conduct a referendum of shareholders of the Company, or (G) make a request
for any shareholder list or other similar Company records;

 

  (v) enter into or agree, offer, propose or seek (whether publicly or
otherwise) to enter into, or otherwise be involved in or part of, any
acquisition transaction, scheme of arrangement, merger, tender or exchange offer
or other business combination or similar transaction relating to all or part of
the equity securities of the Company or any of its subsidiaries or any
acquisition transaction for all or part of the assets of the Company or any of
its subsidiaries or any of their respective businesses or any recapitalization,
restructuring, change in control or similar transaction involving the Company or
any of its subsidiaries;

 

  (vi) transfer, or offer or agree to transfer, directly or indirectly, through
swap or hedging transactions or otherwise, any voting rights decoupled from the
underlying Ordinary Shares Beneficially Owned by such Shareholder to any third
party;

 

  (vii)

take any action, alone or in concert with others, in support of or make any
proposal or request that constitutes: (A) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors, (B) any material change in
the capitalization or dividend policy of the Company, (C) any other material
change in the Company’s management, business or corporate structure, (D) seeking
to have the Company waive, or make amendments or modifications to, the Company’s
organizational documents, or other actions which may impede the acquisition of
control of the Company by any person, (E) causing a class of securities of the
Company

 

-4-



--------------------------------------------------------------------------------

  to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange, or (F) causing a class of equity securities of the Company
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Exchange Act;

 

  (viii) make any statement publicly disparaging the Company, its business or
its management;

 

  (ix) publicly disclose through its authorized representatives any intention,
plan or arrangement inconsistent with any of the foregoing;

 

  (x) expressly take any initiative with respect to the Company which could
require the Company to make a public announcement regarding (A) such initiative
or (B) any of the foregoing activities;

 

  (xi) enter into any discussions, negotiations, agreements or understandings
with any third party with respect to the foregoing, or advise, assist,
intentionally encourage or seek to persuade any third party to take any action
with respect to any of the foregoing, or otherwise take or cause any action
inconsistent with any of the foregoing; or

 

  (xii) request, directly or indirectly, any amendment or waiver of the
foregoing matters.

 

2.3 Covenants of the Shareholders with Respect to Future Ownership. Each
Shareholder covenants, undertakes and agrees that if at any time during the term
of this Agreement any Affiliate thereof Beneficially Owns any Ordinary Shares or
shares of Questcor Common Stock, such Shareholder shall cause such Affiliate
(unless already a party hereto) to become a party to this Agreement by executing
a counterpart to this Agreement and become a “Shareholder” hereunder.

 

2.4 Covenants of the Company. The Company covenants, undertakes and agrees that
it shall, promptly after the execution hereof, file with the SEC a Current
Report on Form 8-K disclosing the execution of this Agreement and the Rights
Plan Amendment.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations of the Shareholders

The Shareholders, jointly and severally, represent and warrant to the Company as
follows:

 

  (a) Each Shareholder has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

 

-5-



--------------------------------------------------------------------------------

  (b) This Agreement has been duly and validly authorized, executed and
delivered by each Shareholder, constitutes a valid and binding obligation and
agreement of each Shareholder and is enforceable against each Shareholder in
accordance with its terms.

 

  (c) No Affiliate of any Shareholder (other than the Shareholders) Beneficially
Owns any Ordinary Shares or shares of Questcor Common Stock.

 

3.2 Representations of the Company

The Company represents and warrants to the Shareholders as follows:

 

  (a) The Company has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

  (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms.

ARTICLE 4

TERM

 

4.1 Term

This Agreement shall remain in full force and effect until the later of
(a) eighteen (18) months after the date hereof and (b) such time as the
Shareholders Beneficially Own less than ten percent (10%) of Ordinary Shares
then outstanding.

 

4.2 Effect of Expiration

Article 4 shall survive the expiration of this Agreement. The expiration of this
Agreement shall not relieve any party hereto from liability for any breach of
this Agreement prior to such expiration.

ARTICLE 5

GENERAL

 

5.1 Notices

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile,
upon confirmation of receipt:

 

-6-



--------------------------------------------------------------------------------

If to the Company:

 

  Mallinckrodt plc   Damastown, Mulhuddart   Dublin 15, Ireland   Attention:   
General Counsel   Facsimile:    +3-53-1-820-8780   and      Mallinckrodt plc  
675 James S. McDonnell Blvd.   Hazelwood, MO 63042   Attention:    General
Counsel   Facsimile:    314-654-5366

with a copy (which shall not constitute notice) to:

 

  Wachtell, Lipton, Rosen & Katz   51 West 52nd Street   New York, NY 10019  
Attention:    Adam O. Emmerich      Benjamin M. Roth      Victor Goldfeld  
Facsimile:    212-403-2000

If to the Shareholders:

 

  Paulson & Co. Inc.   1251 Avenue of the Americas, 50th Floor   New York, NY
10020   Attention:    Michael Waldorf   Facsimile:    212-351-5887

with a copy (which shall not constitute notice) to

 

  Kleinberg, Kaplan, Wolff & Cohen, P.C.   551 Fifth Avenue   New York, NY 10176
  Attention:    Stephen M. Schultz   Facsimile:    212-986-8866

 

5.2 No Third-Party Beneficiaries

Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any persons other than the parties hereto, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party.

 

-7-



--------------------------------------------------------------------------------

5.3 Governing Law

This Agreement and any dispute arising out of or in connection with it or its
subject matter or formation (including non-contractual disputes or claims) shall
be governed by and construed in accordance with the laws of Ireland and each
Shareholder agrees that the courts of Ireland and the courts located in the City
of New York in the State of New York are to have jurisdiction to hear and
determine any suit, action or proceedings that may arise out of or in connection
with this Agreement and, for such purposes, each Shareholder irrevocably submits
to the jurisdiction of such courts.

 

5.4 Assignment

This Agreement shall be binding upon and inure to the benefit of and be
enforceable only by the parties hereto and their respective permitted assigns.
None of the Shareholders may assign its rights or delegate its obligations under
this Agreement, whether by operation of law or otherwise.

 

5.5 Amendments; Waivers

This Agreement may only be amended pursuant to a written agreement executed by
all the parties, and no waiver of compliance with any provision or condition of
this Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

 

5.6 Entire Agreement

This Agreement constitutes the entire agreement of all the parties and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof. No representation,
warranty, promise, inducement or statement of intention has been made by any
party which is not contained in this Agreement and no party shall be bound by,
or be liable for, any alleged representation, promise, inducement or statement
of intention not contained herein. The parties expressly disclaim reliance on
any information, statements, representations or warranties regarding the subject
matter of this Agreement other than the terms of this Agreement.

 

5.7 Counterparts

This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be deemed to be an original, but
all of which together shall constitute one binding agreement on the parties,
notwithstanding that not all parties are signatories to the same counterpart.

 

-8-



--------------------------------------------------------------------------------

5.8 Expenses

All attorneys’ fees, costs and expenses incurred in connection with this
Agreement and all matters related hereto will be paid by the party incurring
such fees, costs or expenses.

 

5.9 Captions

The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

 

5.10 Severability

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

5.11 Specific Performance

Each Shareholder has been given a realistic opportunity to consider whether or
not it should enter into this Agreement and give the undertakings contained
herein and it has received independent advice about the nature of this Agreement
and the undertakings contained herein. Without prejudice to any other rights or
remedies which the Company may have, each Shareholder acknowledges and agrees
that damages would not be an adequate remedy for any breach by it of any of its
obligations under this Agreement and that the Company shall be entitled (in
addition to damages) to the remedies of injunction, specific performance and
other equitable relief for any threatened or actual breach of any of its
obligations under this Agreement and no proof of special damages shall be
necessary for the enforcement by the Company of any of the Company’s rights
hereunder, and each Shareholder further agrees to waive any requirement for the
security or posting of any bond in connection with such remedy or relief.

 

5.12 Other

With regard to any of Ordinary Shares and/or shares of Questcor Common Stock (as
applicable) which are not registered in the name of a Shareholder, each
Shareholder undertakes to take all steps reasonably necessary to procure the
compliance by the registered holder or holders of such Ordinary Shares and/or
shares of Questcor Common Stock (as applicable) with the undertakings,
agreements and obligations of whatsoever nature contained in this Agreement, as
and to the extent necessary to effect such undertakings, agreements and
obligations. Each Shareholder shall cause each other Shareholder to comply with
such other Shareholder’s undertakings, agreements and obligations in this
Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as a deed of
the date first above written.

GIVEN under the common seal of

MALLINCKRODT PUBLIC LIMITED COMPANY

and DELIVERED as a DEED

 

/s/ Mark C. Trudeau

Name:   Mark C. Trudeau Title:   President and Chief Executive Officer

/s/ Matthew K. Harbaugh

Name:   Matthew K. Harbaugh Title:   Senior Vice President and Chief Executive
Officer

 

[Signature Page to the Support Agreement]



--------------------------------------------------------------------------------

Attest:     PAULSON & CO. INC. on behalf of itself and of all funds and accounts
managed by Paulson & Co. Inc. or any of its affiliates By:  

/s/ Christopher Bodak

    By:  

/s/ Stuart Merzer

  Name:   Christopher Bodak       Name:   Stuart Merzer   Title:   Authorized
Signatory       Title:   Authorized Signatory

 

[Signature Page to the Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

AMENDMENT TO THE RIGHTS AGREEMENT

This AMENDMENT TO THE RIGHTS AGREEMENT (this “Amendment”), executed as a Deed
Poll, is made and entered into as of April 23, 2014, between Mallinckrodt plc,
an Irish public limited company (the “Company”), and Computershare Trust
Company, N.A., as rights agent (the “Rights Agent”). All capitalized terms used
in this Amendment and not defined herein shall have the meanings ascribed
thereto in the Rights Agreement.

WHEREAS, the Company and the Rights Agent have entered into that certain Rights
Agreement, dated as of June 28, 2013 (the “Rights Agreement”);

WHEREAS, on April 5, 2014, the Company, Quincy Merger Sub, Inc. and Questcor
Pharmaceuticals, Inc. entered into an Agreement and Plan of Merger (as it may be
modified, amended, supplemented or waived, the “Merger Agreement”);

WHEREAS, concurrently with the execution of this Amendment, the Company and
Paulson & Co. Inc., on behalf of itself and of all funds and accounts managed by
Paulson & Co. Inc. or any of its affiliates (collectively, “Paulson”) have
entered into a Support Agreement (the “Support Agreement”);

WHEREAS, pursuant to Section 27 of the Rights Agreement, at any time prior to
the time at which any Person becomes an Acquiring Person, the Company may
supplement or amend the Rights Agreement without the approval of any holders of
Right Certificates in order to make any provisions with respect to the Rights
which the Company may deem necessary or desirable, any such supplement or
amendment to be evidenced by a writing signed by the Company and the Rights
Agent;

WHEREAS, the Board of Directors of the Company desires to amend the Rights
Agreement to modify the definition of “Acquiring Person” with respect to Paulson
only in consideration for Paulson’s entry into the Support Agreement;

WHEREAS, no person has yet become an Acquiring Person and, subject to and in
accordance with the terms of this Amendment, the Company has directed and the
Rights Agent has agreed to amend the Rights Agreement in certain respects, as
more particularly set forth herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements set forth in the Rights Agreement and this Amendment, the parties
hereto agree to modify the Rights Agreement as set forth below.

 

1. Amendment to Section 1.

1.1 Section 1 of the Rights Agreement is hereby amended and supplemented to
include the following definitions in the appropriate locations, with the
subsequent definitions being appropriately re-lettered and cross-references
thereto being appropriately revised:

““Effective Time” shall have the meaning set forth in the Merger Agreement.”



--------------------------------------------------------------------------------

““Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
April 5, 2014, by and among the Company, Quincy Merger Sub, Inc. and Questcor
Pharmaceuticals, Inc. (as such agreement is amended or supplemented from time to
time).”

““Paulson” shall mean, collectively, Paulson & Co. Inc. and all funds and
accounts managed by Paulson & Co. Inc. or any of its affiliates.”

““Qualified Institutional Investor” shall mean, as of any time of determination,
a Person that is described in Rule 13d-1(b)(1) or Rule 13d-1(c) promulgated
under the Exchange Act and is eligible to report (and, if such Person is the
Beneficial Owner of greater than 5% of the Ordinary Shares of the Company, does
in fact report) beneficial ownership of Ordinary Shares of the Company on
Schedule 13G, and is not required to file a Schedule 13D (or any successor or
comparable report) with respect to Ordinary Shares of the Company.”

1.2 Section 1(a) of the Rights Agreement is hereby amended and restated in its
entirety so that it shall read as follows:

““Acquiring Person” shall mean any Person who or which, together with all
Affiliates and Associates of such Person, shall be the Beneficial Owner of 10%
or more of the Ordinary Shares of the Company then outstanding, but shall not
include the Company, any Subsidiary of the Company, any employee benefit plan of
the Company or any Subsidiary of the Company, or any entity holding Ordinary
Shares for or pursuant to the terms of any such plan. Notwithstanding the
foregoing, no Person shall become an “Acquiring Person” as the result of an
acquisition of Ordinary Shares by the Company which, by reducing the number of
Ordinary Shares of the Company outstanding, increases the proportionate number
of Ordinary Shares of the Company Beneficially Owned by such Person to 10% or
more of the Ordinary Shares of the Company then outstanding; provided, however,
that, if a Person shall become the Beneficial Owner of 10% or more of the
Ordinary Shares of the Company then outstanding by reason of share purchases by
the Company and shall, after such share purchases by the Company, become the
Beneficial Owner of any additional Ordinary Shares of the Company, then such
Person shall be deemed to be an “Acquiring Person.” Notwithstanding the
foregoing, if the Board of Directors of the Company determines in good faith
that a Person who would otherwise be an “Acquiring Person,” as defined pursuant
to the foregoing provisions of this paragraph (a), has become such
inadvertently, and such Person divests as promptly as practicable a sufficient
number of Ordinary Shares so that such Person would no longer be an “Acquiring
Person,” as defined pursuant to the foregoing provisions of this paragraph (a),
then such Person shall not be deemed to be an “Acquiring Person” for any
purposes of this Agreement. Notwithstanding the foregoing, if a bona fide swaps
dealer who would otherwise be an “Acquiring Person” has become so as a result of
its actions in the ordinary course of its business that the Board of Directors
of the Company determines, in its sole discretion, were taken without the intent
or effect of evading or assisting any other Person to evade the purposes and
intent of this Agreement, or otherwise seeking to control or influence the
management or policies of the Company, then, and unless and until the Board of
Directors shall otherwise determine, such Person shall not be deemed to be an
“Acquiring Person” for any purposes of this Agreement. Notwithstanding the
foregoing, references to “10%” in this definition of Acquiring Person, with
respect to Paulson only and not with respect to any other Person shall be deemed
to be replaced with references to 20% (the “Paulson Acquiring Person
Threshold”); provided, however, that if the Merger Agreement is terminated in
accordance with its terms prior

 

-2-



--------------------------------------------------------------------------------

to the Effective Time, the Paulson Acquiring Person Threshold shall thereupon
become the lesser of (x) 20% and (y) 0.0001% plus the percentage of Ordinary
Shares of the Company Beneficially Owned by Paulson at the time of such
termination; provided, further, that if the Effective Time occurs, the Paulson
Acquiring Person Threshold shall immediately following the Effective Time become
the greater of (x) 10% and (y) 0.0001% plus the percentage of Ordinary Shares of
the Company Beneficially Owned by Paulson immediately following the Effective
Time as a result of its Beneficial Ownership of Ordinary Shares of the Company
(not in excess of the Paulson Acquiring Person Threshold) immediately prior to
the Effective Time; provided, further, however, that if at any time following
such termination or the Effective Time, as the case may be, the percentage of
Ordinary Shares of the Company Beneficially Owned by Paulson decreases, the
Paulson Acquiring Person Threshold shall thereupon be reduced to 0.0001% plus
the percentage of Ordinary Shares of the Company Beneficially Owned by Paulson
following such decrease in Beneficial Ownership; provided, further, however,
that in no event will the Paulson Acquiring Person Threshold be less than 10%;
provided, further, however, that this sentence shall apply only for so long as
Paulson is a Qualified Institutional Investor.”

 

2. Amendment to Exhibit B

2.1 Exhibit B of the Rights Agreement is hereby amended and supplemented by
inserting in the first paragraph following the words “dated as of June 28, 2013”
the words “, as amended as of April 23, 2014”.

 

3. Amendment to Exhibit C

3.1 Exhibit C of the Rights Agreement is hereby amended and supplemented to add
the following after the sixth paragraph thereof:

“Notwithstanding the foregoing, under certain circumstances described in the
Rights Agreement, references to 10% above will mean, with respect to Paulson &
Co. Inc. and all funds and accounts managed by Paulson & Co. Inc. or any of its
affiliates only, 20% or less (but not less than 10%).”

 

4. Confirmation of the Rights Agreement

Except as specifically amended and supplemented hereby, all terms, covenants and
conditions of the Rights Agreement as heretofore in effect shall remain in full
force and effect and are hereby ratified and confirmed in all respects.

 

5. Governing Law

This Amendment and any dispute arising out of or in connection with it or its
subject matter or formation (including non-contractual rights disputes or
claims) shall be deemed to be a contract made under the laws of Ireland and for
all purposes shall be governed by and construed in accordance with the laws of
Ireland applicable to contracts to be made and performed entirely within
Ireland, except that the rights, duties and obligations of the Rights Agent
shall be governed by and construed in accordance with the laws of the state of
New York.

 

-3-



--------------------------------------------------------------------------------

6. Counterparts

This Amendment may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts together shall constitute but one and the same instrument. A
signature to this Amendment transmitted electronically shall have the same
authority, effect and enforceability as an original signature.

[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as a deed with the
intention that it be delivered on the date first written above.

 

GIVEN under the common seal of     MALLINCKRODT PUBLIC LIMITED     COMPANY and
DELIVERED as a DEED              

 

          Name:   Mark C. Trudeau           Title:   President and Chief
Executive Officer          

 

          Name:   Matthew K. Harbaugh           Title:   Senior Vice President
and Chief Financial Officer Attest:     Computershare Trust Company, N.A. By:  

 

    By:  

 

  Name:   Alisa Zagare       Name:   Peter Duggan   Title:   Assistant Vice
President       Title:   Senior Vice President

[Signature Page to the Amendment to the Rights Agreement]